 Case 19-20400          Doc 37   Filed 05/07/19    Entered 05/07/19 10:18:36        Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT



 IN RE:
                                                          CHAPTER 11
 DONNA J. BARNES,
                                                          CASE NO. 19-20400
           Debtor


                              AMENDED LIST OF CREDITORS
                     NOTICE OF CHANGE OF ADDRESSES FOR CREDITORS

         The debtor, Donna J. Barnes, by and through her proposed attorneys, Reid and Riege, P.C.,

hereby submits the attached change of addresses for creditors.

         Dated at Hartford, Connecticut this 7th day of May, 2019.

                                                     DONNA J. BARNES,

                                                     BY      /s/ Jon P. Newton
                                                             Jon P. Newton
                                                             Federal Bar No. ct03376
                                                             Reid and Riege, P.C.
                                                             One Financial Plaza
                                                             Hartford, CT 06103
                                                             P 860.278.1150
                                                             F 860.240.1002
                                                             E-mail: jnewton@rrlawpc.com
                                                             Proposed Attorneys

                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on the 28th day of March, 2019, copies of the Notice of
Chapter 11 Bankruptcy Case (ECF #3) were mailed to the parties listed on the attached Amended
List of Creditors/Notice of Change of Address for Creditors.

Dated: May7, 2019                                            /s/ Jon P. Newton
                                                             Jon P. Newton




25620.000/703767.1
              Case 19-20400                    Doc 37            Filed 05/07/19   Entered 05/07/19 10:18:36   Page 2 of 3



                                                                 United States Bankruptcy Court
                                                                     District of Connecticut
    In re:        Donna J. Barnes                                                                 Case No.    19-20400
                                                                                  Debtor          Chapter     11


                                                   AMENDED LIST OF CREDITORS
                                          NOTICE OF CHANGE OF ADDRESSES FOR CREDITORS

             The following are address changes for creditors:
             1.         The creditor's former mailing address was:
    Name:                Town of Westerly RI
                         Tax Collector
    Address:             Attn: Pres./Partner/Managing Agent
                         PO Box 9900
                         Westerly, RI 02891

                        The creditor's new mailing address is:
    Name:                Town of Westerly RI
                         Tax Collector
    Address:             Attn: Pres./Partner/Managing Agent
                         45 Broad St.
                         Westerly, RI 02891

             2.         The creditor's former mailing address was:
    Name:                Town of Westerly RI
                         Water Dept.
    Address:             Attn: Pres./Partner/Managing Agent
                         PO Box 9900
                         Westerly, RI 02891

                        The creditor's new mailing address is:
    Name:                Town of Westerly RI
                         Water Dept.
    Address:             Attn: Pres./Partner/Managing Agent
                         68 White Rock Rd.
                         Westerly, RI 02891

             3.         The Creditor's former mailing address was:
    Name:                Upromise
    Address:             Attn: Pres./Partner/Managing Agent
                         PO Box 1337
                         Philadelphia, PA 19105




25620.000/#703767.1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
              Case 19-20400                    Doc 37            Filed 05/07/19   Entered 05/07/19 10:18:36   Page 3 of 3



                        The creditor's new mailing address is:
 Name:                   Upromise
 Address:                Attn: Pres./Partner/Managing Agent
                         PO Box 8802
                         Wilmington, DE 19899-8802

                                                                             /s/ Donna J. Barnes
                                                                             Donna J. Barnes




25620.000/#703767.1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
